Case: 15-10325      Document: 00513287853         Page: 1    Date Filed: 11/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 15-10325                              November 30, 2015
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk

CONCENTRO LABORATORIES, L.L.C.; JOSEPH O. DIDURO, DC,

              Plaintiffs - Appellants

v.

PRACTICE WEALTH, LIMITED; DOCTOR ERICH BREITENMOSER,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:13-CV-225


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       This is a copyright dispute between two chiropractors, each of whom sells
instructions to other chiropractors for profit. It began when Dr. Joseph DiDuro
and his affiliated entity, Concerto Laboratories, L.L.C. (jointly, “Appellants”),
created a short video outlining a diagnostic procedure and a blank form to be
filled in while conducting that procedure. Dr. DiDuro registered both the video
and the form with the United States Copyright Office. Soon after that, Dr.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-10325       Document: 00513287853         Page: 2    Date Filed: 11/30/2015



                                      No. 15-10325
Erich Breitenmoser and his own entity, Practice Wealth Ltd. (“jointly,
“Appellees”), created their own videos about such a procedure and a form to be
used while conducting it. Alleging that the latter videos and form infringed on
the registered copyrights for the former ones, Appellants filed suit in the
district court alleging federal- and state-law claims against Appellees. On
cross-motions for summary judgment, the district court dismissed Appellants’
federal-law claims with prejudice, and Appellants timely filed a notice of
appeal. 1
       “We review a grant of summary judgment de novo under the same
standard applied by the district court,” 2 which requires that “there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” 3 We consider those facts “in the light most favorable to the
nonmoving party and draw all reasonable inferences in its favor.” 4
       Appellants cannot prevail on appeal of the district court’s order and
judgment rejecting their claims. “To establish a prima facie case of copyright
infringement, a copyright owner must prove ‘(1) ownership of a valid copyright,
and (2) copying [by another] of constituent elements of the work that are
original.’” 5
       First, for a copyright to be “owned” it must exist. And, for a copyright to
exist in a work, such work must be subject to copyright protection, i.e., it must
be “copyrightable.” Specifically, 17 U.S.C. § 102 provides copyright protection
to “original works of authorship fixed in any tangible medium of



       1  Declining to exercise pendent jurisdiction over the remaining state-law claims, the
district court dismissed those without prejudice.
        2 Spear Mktg., Inc. v. BancorpSouth Bank, 791 F.3d 586, 599 (5th Cir. 2015) (quoting

Boone v. Citigroup, Inc., 416 F.3d 382, 392–93 (5th Cir. 2005)).
        3 FED. R. CIV. P. 56(a).
        4 Spear Mktg., Inc., 791 F.3d at 599.
        5 Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir. 2004) (quoting Feist

Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)).
                                             2
     Case: 15-10325        Document: 00513287853          Page: 3     Date Filed: 11/30/2015



                                        No. 15-10325
expression . . . ,” 6 but not to “any idea, procedure, process, system, method of
operation, concept, principle, or discovery, regardless of the form in which it is
described, explained, illustrated, or embodied in such a work.” 7 Stated
differently, “copyright law protects tangible, original expressions of [such
things], not [those things] themselves.” 8 “The copyright is limited to those
aspects of the work—termed ‘expression’—that display the stamp of the
author’s originality.” 9 Accordingly, a copyright in a form or a video outlining a
particular procedure does not extend to the procedure itself.
       Here, the undisputed facts make clear that Appellees’ videos and form
merely describe, explain, illustrate, or embody a procedure that is identical or
similar to that described, explained, illustrated, or embodied in the
Appellants’. Because the Appellants cannot own a copyright in a procedure, it
does not matter if the procedure presented in one work is the same as or
identical to that presented in another. 10 Instead, only the work itself is
relevant. Neither the Appellants’ videos nor any aspect of them was dubbed,
and neither the form nor any part of it was transposed. In sum, it is obvious to
us that the Appellants have chiefly alleged infringement of the procedure itself,
for which there is no copyright protection. 11 And even if the Appellants’ form



       6 17 U.S.C. § 102(a).
       7 Id. § 102(b).
       8 Kepner-Tregoe, Inc. v. Leadership Software, Inc., 12 F.3d 527, 533 (5th Cir. 1994)
       9 Id. (quoting Harper & Row, Publishers, Inc. v. Nation Enters., 471 U.S. 539 (1985)).
       10 Id. at 533–34 (“To determine the scope of copyright protection in a close case, a court

may have to filter out ideas, processes, facts, idea/expression mergers, and other
unprotectable elements of plaintiff’s copyrighted materials to ascertain whether the
defendant infringed protectable elements of those materials.”).
       11 Even to the extent that Appellants do base their claims on protectable expressions

as opposed to ideas or processes, the district court correctly granted summary judgment. To
show factual copying—a necessary element of a copyright infringement claim—without direct
evidence, a plaintiff must usually “prove that (1) the defendant had access to the copyrighted
work before creation of the infringing work and (2) the works contain similarities that are
probative of copying.” Armour v. Knowles, 512 F.3d 147, 152 (5th Cir. 2007). “Alternatively,
factual copying may be proved by showing such a ‘striking similarity’ between the two works
                                               3
     Case: 15-10325       Document: 00513287853         Page: 4    Date Filed: 11/30/2015



                                      No. 15-10325
were subject to copyright protection, it is further excluded from such protection
because it constitutes a “blank form,” which is merely “designed for recording
information and do[es] not in [itself] convey information.” 12
       Other judicial, statutory, or contractual law might have provided (or
might still provide) the protection that Appellants’ seek, but 17 U.S.C. § 102
does not, at least not in this instance. Having considered the pertinent facts
and the applicable law, we AFFIRM the district court’s order and the resulting
judgment for the forgoing reasons and those articulated by the district court.




that the similarity could only be explained by actual copying.” Id. at 152 n.3. Appellants do
not contest the district court’s ruling that they submitted no evidence of access, and the
district court correctly determined that the videos were not so strikingly similar as to show
actual copying.
        12  37 C.F.R § 202.1(d). Appellants’ reliance on the district court’s reasoning in
SmokEnders, Inc. v. Smoke No More, Inc., No. 73-1637, 1974 WL 20234 (S.D. Fla. Oct. 21,
1974), is misplaced, as it predates the enactment of 17 U.S.C. § 102. Because we conclude
that the work was not copyrightable as it relates to the procedure, we need not address
whether there was some other public domain exclusion.
                                             4